Exhibit 10.1

EXECUTION VERSION

THIRD AMENDMENT

TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS THIRD AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Third Amendment” or this “Amendment”) is entered into as of April 7, 2016, by
and among HERCULES FUNDING II LLC, a Delaware limited liability company
(“Borrower”), the lenders identified on the signature page hereof (such lenders,
together with their respective successors and assigns, are referred to
hereinafter each individually as a “Lender” and collectively as the “Lenders”),
and WELLS FARGO CAPITAL FINANCE, LLC, formerly known as Wells Fargo Foothill,
LLC, a Delaware limited liability company, as the arranger and administrative
agent for the Lenders (in such capacity, “Agent”), with reference to the
following facts, which shall be construed as part of this Third Amendment:

RECITALS

A. Borrower, Lenders and Agent have entered into that certain Amended and
Restated Loan and Security Agreement dated as of June 29, 2015, as amended by
that certain First Amendment to Amended and Restated Loan and Security Agreement
dated as of December 16, 2015 and that certain Second Amendment to Amended and
Restated Loan and Security Agreement dated as of March 8, 2016 (as amended,
supplemented, replaced, renewed or otherwise modified from time to time, the
“Loan Agreement”), pursuant to which Lenders and Agent are providing financial
accommodations to or for the benefit of Borrower upon the terms and conditions
contained therein. Unless otherwise defined herein, capitalized terms or matters
of construction defined or established in the Loan Agreement shall be applied
herein as defined or established therein.

B. Borrower, Lenders and Agent have agreed to enter into this Third Amendment in
order to add Everbank Commercial Finance, Inc., as a Lender, to increase the
amount of the aggregate Commitments and Maximum Revolver Amount under the Loan
Agreement, and to amend certain other provisions of the Loan Agreement.

C. Immediately prior to the effectiveness of this Third Amendment, Wells Fargo
Capital Finance, LLC and AloStar Bank of Commerce are all of the Lenders under
the Loan Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the continued performance by Borrower of its
promises and obligations under the Loan Agreement and the other Loan Documents,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Borrower, Lenders and Agent hereby agree as
follows:

1. Ratification of Existing Loan Documents. Each of the parties acknowledges,
confirms, and ratifies the provisions of the Loan Agreement and the other Loan
Documents, which shall be unmodified and shall continue to be in full force and
effect in accordance with their terms except as expressly provided under this
Third Amendment.

 

- 1 -



--------------------------------------------------------------------------------

EXECUTION VERSION

 

2. Amendments to the Loan Agreement. The Loan Agreement is hereby amended as
follows:

2.1 Addition of New Definitions. Section 1.1 of the Loan Agreement is amended by
adding in appropriate alphabetical order the following new definitions:

“Third Amendment” means the Third Amendment to Amended and Restated Loan and
Security Agreement, dated as of April 7, 2016, by and among Lenders, Agent and
Borrower.

“Third Amendment Closing Date” means April 7, 2016.

2.2 Amendment to Definition of Eligible Notes Receivable. Section 1.1 of the
Loan Agreement is amended by deleting the following existing text at the
beginning of the definition of the term “Eligible Notes Receivable”:

“Eligible Notes Receivable” means those Notes Receivable that comply with each
of the representations and warranties respecting Eligible Notes Receivable made
in the Loan Documents, and that are not excluded as ineligible by virtue of one
or more of the excluding criteria set forth below; provided, however, that such
criteria may be modified from time to time by Agent in Agent’s Permitted
Discretion; provided further, that so long as no Default or Event of Default has
occurred and is continuing, Agent shall first notify and attempt to discuss with
Borrower any such modification that Agent proposes to make to such criteria
unless Agent, in its Permitted Discretion, believes that exigent circumstances
justify the immediate modification of such criteria. Eligible Notes Receivable
shall not include a Note Receivable (unless specifically determined to be an
Eligible Note Receivable by Agent following a review thereof on a case-by-case
basis) if:

and replacing it with the following amended and restated version thereof:

“Eligible Notes Receivable” means those Notes Receivable that comply with each
of the representations and warranties respecting Eligible Notes Receivable made
in the Loan Documents, and that are not excluded as ineligible by virtue of one
or more of the excluding criteria set forth below; provided, however, that such
criteria may be modified from time to time by Required Lenders in their
Permitted Discretion; provided further, that so long as no Default or Event of
Default has occurred and is continuing, Required Lenders shall first notify and
attempt to discuss with Borrower any such modification that Required Lenders
propose to

 

- 2 -



--------------------------------------------------------------------------------

EXECUTION VERSION

 

make to such criteria unless Required Lenders, in their Permitted Discretion,
believe that exigent circumstances justify the immediate modification of such
criteria. Eligible Notes Receivable shall not include a Note Receivable (unless
specifically determined to be an Eligible Note Receivable by Required Lenders
following a review thereof on a case-by-case basis) if:

2.3 Amendment to Note Receivable Balance Limitation in Definition of Eligible
Notes Receivable. Section 1.1 of the Loan Agreement is amended by deleting the
existing text of clause (aa) in the definition of “Eligible Notes Receivable”
and replacing it with the following amended and restated version thereof:

(aa) such Note Receivable Balance has an outstanding principal amount that
exceeds $15,000,000; provided, that such dollar limitation may be raised or
waived by Required Lenders on a case by case basis in their sole discretion, and
only the amount in excess of such $15,000,000 or any higher limit agreed to by
Required Lenders shall be deemed ineligible solely by reason of this
clause (aa).

2.4 Amendment to Concentration Limits in Definition of Eligible Notes
Receivable. Section 1.1 of the Loan Agreement is amended by deleting the
existing text of Concentration Limit (6) in the definition of “Eligible Notes
Receivable” and replacing it with the following amended and restated version
thereof:

(6) The portion of the Preliminary Eligible Notes Receivable Balance consisting
of the aggregate outstanding principal amount of all Eligible Notes Receivable
that have a remaining term of more than forty-two (42) months, that exceeds
twenty-five (25%) of the Preliminary Eligible Notes Receivable Balance at such
time; provided, that such concentration limit may be waived by Required Lenders
on a case by case basis in their sole discretion;

2.5 Amendment to Definition of Required Lenders. Section 1.1 of the Loan
Agreement is amended by deleting the existing definition of the term “Required
Lenders” and replacing it with the following amended and restated version
thereof:

“Required Lenders” means, at any time, the Lenders whose aggregate Pro Rata
Shares constitute more than fifty percent (50%) of the Commitments, or if the
Commitments have been terminated irrevocably, more than fifty percent (50%) of
the Obligations then outstanding; provided, however, that at any time when there
are two or more Lenders, “Required Lenders” shall mean two or more Lenders whose
aggregate Pro Rata Shares constitute more than fifty percent (50%) of the
Commitments, or if the Commitments have been terminated irrevocably, more than
fifty percent (50%) of the Obligations then outstanding; provided further, that
the Pro Rata Share or existence of any Defaulting Lender shall be disregarded in
any determination of what constitutes Required Lenders.

 

- 3 -



--------------------------------------------------------------------------------

EXECUTION VERSION

 

2.6 Revised Version of Schedule C-1 to Reflect Additional Commitment of New
Lender. Schedule C-1 of the Loan Agreement is amended by deleting the existing
version thereof and replacing it with the amended and restated version attached
as Exhibit A to this Third Amendment.

3. Conditions Precedent. Notwithstanding any other provision of this Third
Amendment, this Third Amendment shall be of no force or effect, and Lenders and
Agent shall not have any obligations hereunder, unless and until each of the
following conditions have been satisfied:

3.1 Receipt of Executed Third Amendment. Agent shall have received this Third
Amendment, duly executed by Borrower, each Lender, and Agent;

3.2 Agent’s Receipt of Fees Due Under the Fee Letter in Connection with Third
Amendment. Agent shall have received from Borrower the additional fees that are
due and payable to Agent under the Fee Letter based upon the closing of this
Third Amendment, which fees shall be fully-earned on the Third Amendment Closing
Date;

3.3 Agent’s Receipt of Closing Fee Due to New Lender in Connection with Third
Amendment. Agent shall have received from Borrower for the account of Everbank
Commercial Finance, Inc. the $62,500 closing fee that is due and payable to
Everbank Commercial Finance, Inc. upon the closing of this Third Amendment,
which fee shall be fully-earned by Everbank Commercial Finance, Inc. on the
Third Amendment Closing Date and shall be forwarded by Agent to Everbank
Commercial Finance, Inc. no later than one (1) Business Day after Agent’s
receipt of the payment due from Everbank Commercial Finance, Inc. in connection
with the initial Settlement reflecting the Commitment of Everbank Commercial
Finance, Inc.; and

3.4 No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing.

4. Representations and Warranties Regarding Loan Agreement. Borrower hereby
represents and warrants that the representations and warranties contained in the
Loan Agreement were true and correct in all material respects when made and are
true and correct in all material respects as of the Third Amendment Closing
Date, except to the extent that (a) a particular representation or warranty by
its terms expressly applies only to an earlier date, in which case such
representation or warranty was true and correct as of such earlier date, or
(b) Borrower has previously advised Agent in writing as contemplated under the
Loan Agreement. Borrower hereby further represents and warrants that no event
has occurred and is continuing, or would result from the transactions
contemplated under this Third Amendment, that constitutes or would constitute a
Default or an Event of Default.

 

- 4 -



--------------------------------------------------------------------------------

EXECUTION VERSION

 

5. Miscellaneous.

5.1 Headings. The various headings of this Third Amendment are inserted for
convenience of reference only and shall not affect the meaning or interpretation
of this Third Amendment or any provisions hereof.

5.2 Counterparts. This Third Amendment may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which together shall be deemed to be one and the same instrument. Delivery of an
executed counterpart of a signature page to this Third Amendment by either (i)
facsimile transmission or (ii) electronic transmission in either Tagged Image
Format Files (TIFF) or Portable Document Format (PDF), shall be effective as
delivery of a manually executed counterpart thereof.

5.3 Interpretation. No provision of this Third Amendment shall be construed
against or interpreted to the disadvantage of any party hereto by any court or
other governmental or judicial authority by reason of such party’s having or
being deemed to have structured, drafted or dictated such provision.

5.4 Complete Agreement. This Third Amendment constitutes the complete agreement
between the parties with respect to the subject matter hereof, and supersedes
any prior written or oral agreements, writings, communications or understandings
of the parties with respect thereto.

5.5 GOVERNING LAW. THIS THIRD AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

5.6 Effect. Upon the effectiveness of this Third Amendment, each reference in
the Loan Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import shall mean and be a reference to the Loan Agreement as amended hereby and
each reference in the other Loan Documents to the Loan Agreement, “thereunder,”
“thereof,” or words of like import shall mean and be a reference to the Loan
Agreement as amended hereby.

5.7 Conflict of Terms. In the event of any inconsistency between the provisions
of this Third Amendment and any provision of the Loan Agreement, the terms and
provisions of this Third Amendment shall govern and control.

5.8 No Novation or Waiver. Except as specifically set forth in this Third
Amendment, the execution, delivery and effectiveness of this Third Amendment
shall not (a) limit, impair, constitute a waiver by, or otherwise affect any
right, power or remedy of, Agent or Lenders under the Loan Agreement or any
other Loan Document, (b) constitute a waiver of any provision in the Loan
Agreement or in any of the other Loan Documents or of any Default or Event of
Default that may have occurred and be continuing, or (c) alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Loan Agreement or in any of the other Loan
Documents, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.

[SIGNATURE PAGE FOLLOWS]

 

- 5 -



--------------------------------------------------------------------------------

EXECUTION VERSION

 

IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment to
Amended and Restated Loan and Security Agreement as of the day and year first
above written.

 

HERCULES FUNDING II LLC, a Delaware limited liability company, as Borrower

By:

 

/s/ Mark R. Harris

Name: Mark R. Harris Title: Chief Financial Officer WELLS FARGO CAPITAL FINANCE,
LLC,

formerly known as Wells Fargo Foothill, LLC,

a Delaware limited liability company,

as Agent and a Lender

By:  

/s/ Jeffrey Carberg

Name: Jeffrey Carberg Title: Executive Vice President ALOSTAR BANK OF COMMERCE,
as a Lender By:  

/s/ John Thomas

Name: John Thomas Title: Vice President EVERBANK COMMERCIAL FINANCE, INC., as a
Lender By:    

/s/ Ed McGugan

Name: Ed McGugan Title: Managing Director

 

- 6 -



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Exhibit A

to

Third Amendment to Amended and Restated Loan and Security Agreement

Schedule C-1

 

Commitments

(as of Third Amendment Closing Date)

 

Lender

   Commitment  

Wells Fargo Capital Finance, LLC

   $ 75,000,000   

AloStar Bank of Commerce

   $ 20,000,000   

Everbank Commercial Finance, Inc.,

   $ 25,000,000      

 

 

 

Total for All Lenders

   $ 120,000,000      

 

 

 

 

- 7 -